Notice of Pre-AIA  or AIA  Status
This Office Action is in response to application 17/089590, filed on 09/30/2020 after March 16, 2013, is being examined under the first invention to file provisions of the AIA .  Claims 1-20 are pending in the present application.

Drawings
Claim 3 is objected to for failing to show names of the functional blocks in the figure.
Correction is required.

Information Disclosure Statement
Information Disclosure Statement filed on 07/14/2021 was being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception enumerated groupings of abstract ideas or computation concepts without significantly more. 
 	Claim 1 cites a system for producing a die configured to form a sheet metal blank into a workpiece for a stamped part that has a final shape for a motor vehicle, with the workpiece having a bead affect portion, a trimmed edge portion, and a plane stress portion, the system comprising: a processor configured to: receive data for at least one of a die design, a part design, and a stamping process plan associated with the workpiece; produce a computer simulation based on the data; determine a stretching index for an associated one of the bead affect portion, the trimmed edge portion, and the plane stress portion of the workpiece in response to the processor producing the computer simulation; compare the stretching index for each of the bead affect portion, the trimmed edge portion, and the plane stress portion to an index threshold; and generate a stretching failure signal in response to the processor determining that the stretching index for at least one of the bead affect portion, the trimmed edge portion, and the plane stress portion is above the index threshold; receive altered data for at least one of an altered die design, an altered part design, and an altered stamping process plan associated with the workpiece; produce an altered computer simulation based on the altered data; determine an altered stretching index for an associated one of the bead affect portion, the trimmed edge portion, and the plane stress portion of the workpiece in response to the processor producing the altered computer simulation; and generate a stretching acceptance signal in response to the processor determining that one of the stretching index and the altered stretching index for each of the bead affect portion, the trimmed edge portion, and the plane stress portion is below the index threshold; and a display device electrically coupled to the processor; wherein the display device is configured to indicate that the workpiece has a fracture and prompt a user to input the altered data into the processor, in response to the display device receiving the stretching failure signal, and
wherein the display device is configured to indicate that the workpiece does not have the fracture in response to the display device receiving the stretching acceptance signal, such that the processor sends the stretching acceptance signal to a die manufacturing device for transforming a tool material into the die associated with one of the stretching index and the altered stretching index that is below the index threshold.
 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 Revised Guidance”),
 Alice step 1 or “Step 2A” to whether the claim recites:
(1) Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [ili] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2) Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)-(c), (e)-(h)).
 	See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application). Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.” See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217-18. For example, we look to whether the claim:
(1) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional’ in the field (see MPEP § 2106.05(d)); or
(2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Revised Guidance, 84 Fed. Reg. at 56.
Alice/Mayo—Step 1 (Abstract Idea)
Step 2A-Prongs 1 and 2 identified in the Revised Guidance
Step 2A, Prong One
Turning now to the first step of the Alice inquiry:
With the broadest reasonable interpretation of the claimed invention, claim 1 relates to abstract ideas (mathematical concepts) in order to analyze and compute altered data for at least one of an altered die design, an altered part design, and an altered stamping process plan associated with the workpiece; produce an altered computer simulation based on the altered data; determine an altered stretching index for an associated one of the bead affect portion, the trimmed edge portion, and the plane stress portion of the workpiece in response to the processor producing the altered computer simulation; and generate a stretching acceptance signal in response to the processor determining that one of the stretching index and the altered stretching index for each of the bead affect portion, the trimmed edge portion, and the plane stress portion is below the index threshold; and a display device electrically coupled to the processor; wherein the display device is configured to indicate that the workpiece has a fracture and prompt a user to input the altered data into the processor, in response to the display device receiving the stretching failure signal, and wherein the display device is configured to indicate that the workpiece does not have the fracture in response to the display device receiving the stretching acceptance signal, such that the processor sends the stretching acceptance signal to a die manufacturing device for transforming a tool material into the die associated with one of the stretching index and the altered stretching index that is below the index threshold.
Thus, it’s clear from the claimed invention that claim 1 is directed to collecting and computing data retrieved from altered die design and information related to produce an altered computer simulation based on the altered data; determine an altered stretching index for an associated one of the bead affect portion, the trimmed edge portion, and the plane stress portion of the workpiece in response to the processor producing the altered computer simulation; and generate a stretching acceptance signal in response to the processor determining that one of the stretching index and the altered stretching index for each of the bead affect portion, the trimmed edge portion, and the plane stress portion is below the index threshold; and a display device electrically coupled to the processor; wherein the display device is configured to indicate that the workpiece has a fracture and prompt a user to input the altered data into the processor.
As cited in the Court, Information, data representation, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.” Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).

Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance:

 	It is clear that the claim fails to integrate the judicial exception into a practical application. That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance In the second step of the Alice inquiry, claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.
The claim does not have additional element (or combination of elements) necessarily integrated the judicial exception and apply the integrated features produced in the altered design and integration with behaviors and visual features into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a virtual computing in the design and verification space.
Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance In the second step of the Alice inquiry, claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, solving motion equation for data collision, data storing, and data computation units and other mathematical models cited as equations (specification), and processing devices to separately process the object and  stretching for data processing and collection are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the correlation process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process

 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "|w]jords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. Invest Pic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical analysis”).
Claim 1 is thus nonstatutory subject matter.

Claim 2 cited the system of claim 1 wherein the processor is configured to receive the data associated with the part design, with the data comprising at least one of a geometry of the stamped part and at least one material property of the sheet metal forming the stamped part.  It is related to data receiving and processed data.  It is nonstatutory subject matter for the reasons as set in the rejection.

Claim 3 cites the system of claim 2 wherein the processor is configured to generate a bead affect stretching failure signal in response to the processor determining that the stretching index of the bead affect portion is above the index threshold, and the display device indicates that the fracture is disposed in the bead affect portion in response to the display device receiving the bead affect stretching failure signal from the processor.  The cited signals in the fractures, stretching affect are related to data in the computation.  Claim 3 is nonstatutory subject matter.

Claim 4 cites the system of claim 3 wherein the processor is configured to generate a trimmed edge stretching failure signal in response to the processor determining that the stretching index of the trimmed edge portion is above the index threshold, and the display device indicates that the fracture is disposed in the trimmed edge portion in response to the display device receiving the trimmed edge stretching failure signal from the processor.  The claim cited the data related to stretching failures, trimmed edge portion.  The claim is nonstatutory subject matter.
Claim 5 cites the system of claim 4 wherein the processor is configured to generate a plane stress stretching failure signal in response to the processor determining that the stretching index of the plane stress portion is above the index threshold, and the display device indicates that the fracture in the plane stress portion in response to the display device receiving the plane stress stretching failure signal from the processor.  The cited features are related to stress stretching failure signal (data) in the computation model.  It is nonstatutory subject matter.


    PNG
    media_image1.png
    293
    687
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    838
    715
    media_image2.png
    Greyscale






Claim 10 cites the system of claim 9 wherein the processor is configured to determine the trimmed edge portion in response to the processor determining one of: t > 0, where it is a shear stress; and a free edge of the workpiece that is created by a trimming operation.
Claims 6-10 are related to the mathematical computation model to determine a stretching index model, correction factor, integration point for strain, normal stress and other design characteristics.  They are related to nonstatutory subject matter for reasons as set in the rejection.

Claim 11 cites a system for producing a die configured to form a sheet metal blank into a workpiece for a stamped part that has a final shape for a motor vehicle, with the workpiece having a bead affect portion, a trimmed edge portion, and a plane stress portion, the system comprising: a processor configured to: receive data for at least one of a die design, a part design, and a stamping process plan associated with the workpiece; produce a computer simulation based on the data; determine a stretching index for an associated one of the bead affect portion, the trimmed edge portion, and the plane stress portion of the workpiece in response to the processor producing the computer simulation; compare the stretching index for each of the bead affect portion, the trimmed edge portion, and the plane stress portion to an index threshold; generate a stretching failure signal in response to the processor determining that the stretching index for at least one of the bead affect portion, the trimmed edge portion, and the plane stress portion is above the index threshold; receive altered data for at least one of an altered die design, an altered part design, and an altered stamping process plan associated with the workpiece; produce an altered computer simulation based on the altered data; determine an altered stretching index for an associated one of the bead affect portion, the trimmed edge portion, and the plane stress portion of the workpiece in response to the processor producing the altered computer simulation; determine an altered stretching index for at least one of the bead affect portion, the trimmed edge portion, and the plane stress portion in response to the processor producing the altered computer simulation; and generate a stretching acceptance signal in response to the processor determining that one of the stretching index and the altered stretching index for each of the bead affect portion, the trimmed edge portion, and the plane stress portion is below the index threshold; and a display device electrically coupled to the processor, with the display device being configured to indicate that the workpiece has a fracture in response to the display device receiving the stretching failure signal, and the display device being configured to indicate that the workpiece does not have the fracture in response to the display device receiving the stretching acceptance signal; and a die manufacturing device electrically coupled to the processor, with the die manufacturing device being configured to transform a tool material into the die in response to the die manufacturing device receiving the stretching acceptance signal from the processor.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 Revised Guidance”),
 	Alice step 1 or “Step 2A” to whether the claim recites:
(1) Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [ili] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2) Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)-(c), (e)-(h)).
 	See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application). Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.” See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217-18. For example, we look to whether the claim:
(1) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional’ in the field (see MPEP § 2106.05(d)); or
(2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Revised Guidance, 84 Fed. Reg. at 56.
Alice/Mayo—Step 1 (Abstract Idea)
Step 2A-Prongs 1 and 2 identified in the Revised Guidance
Step 2A, Prong One
Turning now to the first step of the Alice inquiry:
With the broadest reasonable interpretation of the claimed invention, claim 11 relates to abstract ideas (mathematical concepts) in order to analyze and compute altered data for at least one of an altered die design, an altered part design, and an altered stamping process plan associated with the workpiece; produce an altered computer simulation based on the altered data; determine an altered stretching index for an associated one of the bead affect portion, the trimmed edge portion, and the plane stress portion of the workpiece in response to the processor producing the altered computer simulation; and generate a stretching acceptance signal in response to the processor determining that one of the stretching index and the altered stretching index for each of the bead affect portion, the trimmed edge portion, and the plane stress portion is below the index threshold; and a display device electrically coupled to the processor; wherein the display device is configured to indicate that the workpiece has a fracture and prompt a user to input the altered data into the processor, in response to the display device receiving the stretching failure signal, and wherein the display device is configured to indicate that the workpiece does not have the fracture in response to the display device receiving the stretching acceptance signal, such that the processor sends the stretching acceptance signal to a die manufacturing device for transforming a tool material into the die associated with one of the stretching index and the altered stretching index that is below the index threshold.
 	Thus, it’s clear from the claimed invention that claim 11 is directed to collecting and computing data retrieved from altered die design and information related to produce an altered computer simulation based on the altered data; determine an altered stretching index for an associated one of the bead affect portion, the trimmed edge portion, and the plane stress portion of the workpiece in response to the processor producing the altered computer simulation; and generate a stretching acceptance signal in response to the processor determining that one of the stretching index and the altered stretching index for each of the bead affect portion, the trimmed edge portion, and the plane stress portion is below the index threshold; and a display device electrically coupled to the processor; wherein the display device is configured to indicate that the workpiece has a fracture and prompt a user to input the altered data into the processor.
 	As cited in the Courts, Information, data representation, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.” Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).
 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance:

 	It is clear that the claim fails to integrate the judicial exception into a practical application. That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
 	Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance In the second step of the Alice inquiry, claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.
 	The claim does not have additional element (or combination of elements) necessarily integrated the judicial exception and apply the integrated features produced in the altered design and integration with behaviors and visual features into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a virtual computing in the design and verification space.
Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance In the second step of the Alice inquiry, claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, solving motion equation for data collision, data storing, and data computation units and other mathematical models cited as equations (specification), and processing devices to separately process the object and  stretching for data processing and collection are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the correlation process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "|w]jords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. Invest Pic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical analysis”).
Claim 11 is thus nonstatutory subject matter.


Claim 12 cites the system of claim 11 wherein the die manufacturing device comprises a computer numerically controlled machine configured to conduct a material removal operation in response to the computer numerically controlled machine receiving the stretching acceptance signal from the processor.  The cited feature is related to a computer numerically controlled machine.  It is a well-known, convention, and understood in the data processing system.  The claim is nonstatutory subject matter for the reason as set in the rejection. 

Claim 13 cites the system of claim 12 wherein the processor is configured to generate a bead affect stretching failure signal in response to the processor determining that the stretching index of the bead affect portion is above the index threshold, and the display device indicates that the fracture is disposed in the bead affect portion in response to the display device receiving the bead affect stretching failure signal from the processor.  The cited feature is related to the affect stretching failure signal.  It is design data related to signal and failure data analysis.  It is nonstatutory subject matter.

Claim 14 cites the system of claim 13 wherein the processor is configured to generate a trimmed edge stretching failure signal in response to the processor determining that the stretching index of the trimmed edge portion is above the index threshold, and the display device indicates that the fracture is disposed in the trimmed edge portion in response to the display device receiving the trimmed edge stretching failure signal from the processor.  The cited features are related to the stretching failure signal (it is data in computation model).  The claim is nonstatutory subject matter.

Claim 15 cites the system of claim 14 wherein the processor is configured to generate a plane stress stretching failure signal in response to the processor determining that the stretching index of the plane stress portion is above the index threshold, and the display device indicates that the fracture in the plane stress portion in response to the display device receiving the plane stress stretching failure signal from the processor.  The cited features are related stress index data in the design model.  It is nonstatutory subject matter for the reason as set.

Claim 16 cites a method of operating a system having a processor, a display device, and a die manufacturing device for producing a die that is configured to form a sheet metal blank into a workpiece for a stamped part that has a final shape for a motor vehicle, with the workpiece having a bead affect portion, a trimmed edge portion, and a plane stress portion, the method comprising:
receiving, using the processor, data for at least one of a die design, a part design, and a stamping process plan associated with the workpiece;
producing, using the processor, a computer simulation based on the data;
determining, using the processor, a stretching index for an associated one of the bead affect portion, the trimmed edge portion, and the plane stress portion of the workpiece in response to the processor producing the computer simulation;
comparing, using the processor, the stretching index for each of the bead affect portion, the trimmed edge portion, and the plane stress portion to an index threshold;
generating, using the processor, a stretching failure signal in response to the processor determining that the stretching index for at least one of the bead affect portion, the trimmed edge portion, and the plane stress portion is above the index threshold;
receiving, using the processor, altered data for at least one of an altered die design, an altered part design, and an altered stamping process plan associated with the workpiece;
producing, using the processor, an altered computer simulation based on the altered data:
determining, using the processor, an altered stretching index for an associated one of the bead affect portion, the trimmed edge portion, and the plane stress portion of the workpiece in response to the processor producing the altered computer simulation; and

generating, using the processor, a stretching acceptance signal in response to the processor determining that one of the stretching index and the altered stretching index for each of the bead affect portion, the trimmed edge portion, and the plane stress portion is below the index threshold; and
indicating, using the display device, that the workpiece has a fracture and prompting a user to input the altered data in response to the display device receiving the stretching failure signal;
indicating, using the display device, that the workpiece does not have the fracture in response to the display device receiving the stretching acceptance signal:
transforming, using the die manufacturing device, a tool material into the die associated with one of the stretching index and the altered stretching index that is below the index threshold, in response to the die manufacturing device receiving the stretching acceptance signal from the processor.

With the broadest reasonable interpretation of the claimed invention, claim 11 relates to abstract ideas (mathematical concepts) in order to analyze and compute altered data for at least one of an altered die design, an altered part design, and an altered stamping process plan associated with the workpiece; produce an altered computer simulation based on the altered data; determine an altered stretching index for an associated one of the bead affect portion, the trimmed edge portion, and the plane stress portion of the workpiece in response to the processor producing the altered computer simulation; and generate a stretching acceptance signal in response to the processor determining that one of the stretching index and the altered stretching index for each of the bead affect portion, the trimmed edge portion, and the plane stress portion is below the index threshold; and a display device electrically coupled to the processor; wherein the display device is configured to indicate that the workpiece has a fracture and prompt a user to input the altered data into the processor, in response to the display device receiving the stretching failure signal, and wherein the display device is configured to indicate that the workpiece does not have the fracture in response to the display device receiving the stretching acceptance signal, such that the processor sends the stretching acceptance signal to a die manufacturing device for transforming a tool material into the die associated with one of the stretching index and the altered stretching index that is below the index threshold.
 	Thus, it’s clear from the claimed invention that claim 16 is directed to collecting and computing data retrieved from altered die design and information related to produce an altered computer simulation based on the altered data; determine an altered stretching index for an associated one of the bead affect portion, the trimmed edge portion, and the plane stress portion of the workpiece in response to the processor producing the altered computer simulation; and generate a stretching acceptance signal in response to the processor determining that one of the stretching index and the altered stretching index for each of the bead affect portion, the trimmed edge portion, and the plane stress portion is below the index threshold; and a display device electrically coupled to the processor; wherein the display device is configured to indicate that the workpiece has a fracture and prompt a user to input the altered data into the processor.
 	As cited in the Courts, Information, data representation, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.” Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).

 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance:

 	It is clear that the claim fails to integrate the judicial exception into a practical application. That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
 	Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance In the second step of the Alice inquiry, claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.
 	The claim does not have additional element (or combination of elements) necessarily integrated the judicial exception and apply the integrated features produced in the altered design and integration with behaviors and visual features into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a virtual computing in the design and verification space.
Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance In the second step of the Alice inquiry, claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, solving motion equation for data collision, data storing, and data computation units and other mathematical models cited as equations (specification), and processing devices to separately process the object and  stretching for data processing and collection are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the correlation process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "|w]jords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. Invest Pic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical analysis”).
 	Claim 16 is thus nonstatutory subject matter.

	Claim 17-20 are related to a computation model with feature limitations of part design, geometrical data, and analysis data in the design space.  Claims 17-20 are nonstatutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2147